      Case 1:15-cr-00485-RJS Document 62 Filed 03/19/21 Page 1 of 1




                              THOMAS F. X. DUNN
                              ATTORNEY AT LAW
                                  225 Broadway
                                    Suite 1515
                            New York, New York 10007
                                Tel: 212-941-9940
                                Fax: 212-693-0090
                            Thomasdunnlaw@aol.com

BY ECF
                                                                     March 10, 2021

Honorable Richard J. Sullivan
United States District Judge
United States District Court
40 Foley Square
New York, N.Y. 10007

        Re: United States v. Osvaldo Delahoz,
              15 Cr. 485 (RJS)

Dear Judge Sullivan:

        I represent Osvaldo Delahoz pursuant to the Criminal Justice Act. I spoke with
Mr. Delahoz yesterday, March 9th and he advised that he seeks new counsel. Based upon
my conversation with Mr. Delahoz I believe the attorney client relationship is beyond
repair.

        I believe that the assignment of new counsel is in the best interest of Mr. Delahoz.

        Thank you for your consideration of this request.

                                                             Respectfully yours,
                                                                   /s/
                                                             Thomas F.X. Dunn

Cc: Thomas McKay, Esq.
    Assistant U.S. Attorney

IT IS HEREBY ORDERED THAT the request to be relieved as counsel
is GRANTED. The Court is in receipt of the Notice of Appearance
for Delahoz's new retained counsel, Paul David Petrus, Jr.

Date:          March 19, 2021
               New York, NY
